Citation Nr: 1014849	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation for aid and 
attendance or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to 
February 1959. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities: posttraumatic stress disorder (PTSD) rated as 
100 percent disabling; and coronary artery disease with 
associated hypertension, rated as 10 percent disabling. 

2.  The weight of credible evidence demonstrates that the 
Veteran is in factual need of aid and attendance of another 
person as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation for aid and 
attendance have been met.  38 U.S.C.A. § 1114 (l); 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in the U.S. Air Force as an aircraft 
mechanic.  He contends that he requires the aid and 
attendance of another person as a result of his service 
connected disabilities.  Alternatively, he contends that his 
service connected disabilities cause him to be substantially 
confined to his home.  

Special monthly compensation (SMC) is warranted if, as a 
result of a service-connected disability, a veteran is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l) 38 C.F.R. § 3.352(a).  SMC is warranted if a 
veteran has a service-connected disability rated as total and 
has an additional service-connected disability independently 
rated as 60 percent or more, or by reason of such service-
connected disabilities is permanently housebound.  
38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular assistance of 
another person.  In order to establish entitlement to an 
increased compensation based on the need for regular aid and 
attendance, a veteran must have an anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes of 5/200 or less or have a factual need for regular aid 
and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 
C.F.R. § 3.351 (b) (c).

Determinations as to need for aid and assistance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).
Performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his household 
will not prevent the granting of the additional allowance.  
38 C.F.R. § 3.352 (c).  

VA must consider the enumerated factors under 38 C.F.R. § 
3.352(a); that eligibility requires at least one of the 
enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" 
which a veteran is unable to perform should be considered in 
connection with his condition as a whole, the "particular 
personal function" must be one of the enumerated factors.  
Turco v. Brown, 9 Vet. App. 222 (1996). 

Permanently housebound by reason of disabilities is warranted 
when a veteran is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area and it is reasonably certain that 
the disability and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351.  

The Veteran has the following service-connected disabilities: 
posttraumatic stress disorder (PTSD) rated as 100 percent 
disabling; and coronary artery disease with associated 
hypertension, rated as 10 percent disabling.  Both ratings 
have been in effect since 2001.  The Veteran experienced a 
myocardial infarction and underwent coronary artery bypass 
grafts in 1992.  He underwent further cardiac surgery and 
received two stents in 2001.  VA and private medical records 
showed that the Veteran also has been diagnosed with the 
following nonservice-connected disorders: chronic obstructive 
pulmonary disease (COPD), peripheral sensory neuropathy, 
gout, and hyperlipidemia.  The Veteran has undergone surgery 
for an abdominal aneurysm.   

In correspondence in March 2002, the Veteran's primary care 
physician noted that as a result of all disorders, the 
Veteran required oxygen on a 24-hour basis, was confined to a 
wheelchair, and required the assistance of his wife in his 
home at all times. 

In April 2003, two VA physicians noted a summary of the 
Veteran's history of heart and pulmonary disease.  The 
Veteran used medication daily for chest pain and oxygen 20 
hours per day for severe emphysema.  The Veteran reported 
experiencing episodes of bronchitis three to four times per 
year.  The physicians noted that the Veteran was overweight 
but with no vision, muscle, or neurological deficits.  The 
physicians noted that the Veteran experienced shortness of 
breath but did not comment on the relative contribution from 
heart and pulmonary disease on the breathing symptoms.  Other 
than the need for oxygen, the physicians did not comment on 
the Veteran's mobility limitations.  

In November 2004, a VA physician noted the Veteran's symptoms 
and medication for dyspnea and chest pain.  The physician 
noted that the Veteran was unable to walk more than 25 feet 
because of dyspnea and was unable to lift objects since his 
heart attack in 1992.  However, the Veteran reported that the 
heart disease did not limit his daily activities. The 
physician noted that an echocardiogram performed that month 
showed dilated right and left ventricles with an ejection 
fraction of 35 to 40 percent.  The physician noted that the 
Veteran's PTSD imposed minor aggravation of the coronary 
artery disease and hypertension compared to other risk 
factors.  However, the physician noted no aggravation of the 
pulmonary disease by PTSD because the Veteran's history of 
cigarette smoking was an overwhelming contributing factor.  

In July 2005, the RO granted service connection for coronary 
artery disease with associated hypertension.  The RO noted 
that under the applicable rating criteria for coronary artery 
disease, an ejection fraction between 30 and 50 percent would 
warrant a rating of 60 percent disabling.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2009).  However, secondary service 
connection is permitted based on aggravation, but 
compensation is payable only for the degree of aggravation 
caused by a service-connected disability.  38 C.F.R. § 3.310 
(a); Allen v. Brown, 7 Vet. App. 439 (1995).  As compensation 
for aggravation is limited to the degree of aggravation, the 
RO assigned a 10 percent rating.  In March 2006, the Board 
denied service connection for chronic obstructive pulmonary 
disease.  The Veteran did not timely express disagreement 
with the RO decision and did not appeal the Board's decision.  
Therefore, both decisions are final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).   

In February 2005, the Veteran's private primary care 
physician completed a VA form for evaluation of the need for 
aid and attendance and housebound status.  The physician 
noted that the Veteran was accompanied to the examination by 
his wife and only left home for medical appointments.  The 
Veteran was confined to a wheelchair and was unable to walk 
any distance as a result of shortness of breath due to 
hypoxia and end stage, severe COPD.  The physician also noted 
that the Veteran experienced dizziness, loss of memory, and 
poor balance and gait.  

In April 2005, a VA physician also evaluated the need for aid 
and attendance.  The physician noted that the Veteran 
experienced memory deficits associated with PTSD such that he 
could not travel independently outside the home without 
getting lost and required the assistance of his wife to 
manage his financial affairs.  The Veteran remained confined 
to a wheelchair because of the need for oxygen, dizziness, 
poor balance, and shortness of breath on exertion.  The 
Veteran and his spouse reported that he was able to care for 
his dressing and bathing on two or three days per week but 
otherwise required assistance especially with footwear.  He 
was able to "get out of the house" for a few hours each 
day, subject to the weather.  It is not clear whether his 
excursions included travel away from his property.   On 
examination, the Veteran demonstrated a full range of motion 
of the extremities and a normal gait but was unable to walk 
far because of shortness of breath and oxygen dependence.  
The Veteran had adequate strength and dexterity to button 
clothing but could not reach his shoes.  The physician 
concluded that the Veteran required aid and attendance of his 
wife for oxygen dependence and mobility.  The Veteran also 
required an escort on excursions away from home because of 
memory deficits due to PTSD. 

VA outpatient treatment records from May 2005 to August 2009 
showed on-going care for PTSD, heart, and pulmonary disease 
including episodes of bronchitis, one period of 
hospitalization for exacerbation of COPD, and surgery for an 
abdominal aneurysm in April 2008.  In July 2005, the Veteran 
was issued a heavy duty rollator as an alternative to the 
electric wheelchair.  The clinician noted the same symptoms 
as were noted in previous VA examinations with additional 
discomfort and limitation of mobility following the surgery.  
None of the clinicians noted whether the vascular aneurysm 
was related to the coronary artery disease.  Following 
surgery in April 2008, a private cerebrovascular evaluation 
showed mild calcific plaquing and internal carotid stenosis 
in the range of zero to 39 percent with antegrade and 
biphasic arterial flow 

In June 2006, a VA psychologist evaluated the Veteran's 
psychiatric symptoms and noted the Veteran's reports of 
significant anxiety episodes, startle reaction leading to 
incontinence, and auditory hallucinations.  Insight was 
adequate but affect was blunted.  The psychologist noted mild 
cognitive impairment without significant effect on function.  
Response latencies were slow but there was no disorder of 
thought process or content.  The psychologist assigned a 
Global Assessment of Functioning (GAF) score of 35 noting 
that a score of 40 was appropriate based on PTSD stressor and 
the remainder of the dysfunction was related to overall 
health conditions.  The psychologist indicated that the GAF 
score represented a severe degree of social and occupational 
impairment.  

In an October 2008 letter, the Veteran's private primary care 
physician noted that he had treated the Veteran since 1982 
and that the Veteran had end stage COPD requiring continuous 
oxygen usage.  He also noted that the Veteran had coronary 
artery disease and an aortic aneurysm repair.  He further 
noted that the Veteran was disabled from PTSD requiring 
continuous assistance from his spouse for all activities of 
daily living including dressing, bathing, managing oxygen 
tanks, and transporting him in a wheelchair when leaving the 
home.  This physician and a colleague in the same practice 
repeated these comments in letters in September 2009 and 
October 2009.  Neither physician provided a rational why the 
psychiatric disorder required the forms of assistance that 
they described.  In the Board's March 2006 final decision, 
the Board reviewed earlier letters from these physicians in 
which they provided opinions that anxiety disorders can lead 
to cigarette smoking, hypertension, and heart disease but 
concluded that the Veteran's COPD was not caused or 
aggravated by his PTSD.   

In June 2009, the Board reviewed the appeal for SMC and noted 
that the most recent VA examinations evaluating the Veteran's 
service and nonservice disabilities were in 2005 and 2006.  
The examiners at that time did not specify whether the 
Veteran's need for aid and attendance was the result of his 
service-connected disorders.  The examiners also did not 
discuss whether the Veteran was confined to his home.  
Furthermore, the psychiatric assessment noted severe 
occupational and social functioning but only mild cognitive 
impairment.  The Board remanded the claim to obtain all VA 
treatment records since July 2005 and to obtain a current 
examination and opinion on whether the Veteran's need for aid 
and attendance or housebound status was as result of service-
connected or nonservice connected disabilities.  

A remand by the Board confers on a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  VA treatment records were 
obtained and associated with the claims file as discussed 
above.  

In December 2009, a VA nurse practitioner (NP) noted a review 
of the claims file and the specific questions posed by the 
Board in its remand.  The NP noted the Veteran's service and 
nonservice-connected disabilities and report by the Veteran 
that he was unable to confront the ordinary hazards of daily 
living without the assistance of his spouse.  Specifically, 
he reported that he would have difficulty leaving his home in 
the event of a fire without assistance even though his home 
has a wheelchair ramp.  He also reported that he was 
restricted to his home, leaving only for medical appointments 
in an electric wheelchair with the assistance of his spouse.  
The Veteran reported that he was able to manage benefit 
payments.  On examination, the NP noted no vision deficits.  
The NP observed poor balance, air hunger, and debilitated 
musculoskeletal capability.  When attempting to walk, his 
gait was antalgic with poor balance but with a full range of 
motion.  The NP noted decreased capacity for self feeding, 
dressing, bathing, shaving and toileting.  Regrettably, the 
NP did not address the question posed by the Board. 

In a January 2010 supplemental statement of the case, the RO 
continued to deny SMC.  The RO noted a review of the VA 
outpatient treatment records, a letter from the private 
primary care physician, and the 2009 VA examination.  The RO 
concluded that these records showed that the need for aid and 
attendance was derived from age-related musculoskeletal 
degeneration and shortness of breath from COPD that 
necessitated the use of a wheelchair and oxygen.  The RO 
concluded that the service connected PTSD and coronary artery 
disease did not interfere with routine activities of daily 
living or confine the Veteran to his home.  

After a complete review of the medical and lay evidence of 
record, the Board concludes that the Veteran has demonstrated 
a factual need for aid and attendance because of limitations 
in mobility including the continuous use of oxygen and use of 
a wheelchair or rollator.  There is both lay and medical 
evidence that the Veteran is also requires assistance in some 
activities of daily living such as transfers, dressing, 
bathing, toileting, and avoiding environmental dangers in the 
home.  The Veteran has severe social and occupational 
impairment but only mild cognitive dysfunction.  All VA and 
private medical examiners concluded that the Veteran required 
the assistance of his wife for mobility and daily activities.  
Therefore, the dispositive issue is whether the Veteran's 
need for aid and attendance is the result of service-
connected PTSD and coronary artery disease separate from the 
effects of other nonservice-connected disorders, particularly 
his pulmonary disease.  

The Board is unable to find clinical observations to support 
the RO's conclusion that any musculoskeletal degeneration is 
age-related.  Furthermore, no clinician has clearly expressed 
an opinion to support the RO's conclusion that the Veteran's 
shortness of breath and limitation in mobility are only the 
result of his pulmonary disease without contribution from 
service-connected coronary artery disease.  

The Board notes that the December 2009 VA examiner did not 
address the question posed in the Board's remand.  The Board 
is unable to determine whether the question was overlooked or 
not answered because of insufficient medical evidence to 
warrant an opinion on the relative contribution of service 
and nonservice connected disorders to the Veteran's symptoms.  
The Board considered whether an additional remand to obtain 
an opinion is necessary.  

However, upon further review of the claims file, the Board 
concludes that special monthly compensation for aid and 
attendance of another person is warranted because there is 
credible evidence both for and against the claim.  The Board 
acknowledges that comments by private and VA clinicians most 
often associated the Veteran's shortness of breath and need 
for oxygen to hypoxia and COPD.  However, cardiovascular 
testing in 2004 and 2008 showed significant reductions in 
ventricular ejection fraction and carotid stenosis.  The RO 
noted that the magnitude of coronary artery dysfunction would 
warrant a 60 percent disability rating if not reduced for the 
degree of aggravation imposed by his PTSD.  The Veteran has 
experienced myocardial infarctions, coronary artery bypass 
grafts, and insertion of coronary stents.  Notwithstanding 
the reduction in the individual compensation for the 
disability based on degree of aggravation, the heart disorder 
has been granted service connection, and the Board must 
consider the impact of this disability on the Veteran's need 
for aid and attendance.  Regrettably, none of the examiners 
including private physicians or the VA examiner in 2009 were 
able to provide an opinion on the contribution by the 
coronary artery disorder to the Veteran's dizziness, poor 
balance, and shortness of breath.  However, the Board 
concludes that there is credible medical evidence of a 
significantly disabling and service connected heart disorder.  
Even if not quantifiable, the Board concludes that at least 
some portion of the Veteran's mobility deficit contributes to 
his need for aid and attendance.  

The Board also notes that the Veteran's PTSD has been rated 
as 100 percent disabling.  Although cognitive deficits in the 
form of memory loss impose some mild limitations such as 
requiring an escort when out of the home, the Veteran is able 
to manage his own financial affairs and is not cognitively 
limited in accomplishing daily activities.  The most 
significant impact of his PTSD was noted by the examiner in 
2006 to be social isolation, startle reaction, and auditory 
hallucinations.  The Veteran's private physician in 2008 
attributed the need for aid and attendance to PTSD without 
specific rationale.  Nevertheless, the Board concludes that 
there is credible medical evidence of a severe psychiatric 
disorder whose symptoms preclude the Veteran from living 
alone without assistance of another person.  

The Board notes that all clinicians found that the Veteran 
does require aid and attendance, all discuss the various 
disabilities, but none (even when asked directly) provide an 
opinion and rationale regarding the relative impairment 
caused by the disabilities.  The Board concludes that the 
weight of medical evidence has not clearly shown that the 
service-connected PTSD and heart disease alone and not COPD 
result in the need for aid and attendance.  It is possible 
that the relative contribution may not be determinable, but 
there are factors both for and against a contribution from 
the service-connected PTSD and coronary artery disabilities.  

Notwithstanding the absence of a clear medical opinion on the 
contribution of the Veteran's service-connected PTSD and 
coronary artery disease to his factual need for aid and 
attendance and resolving all doubt in favor of the Veteran, 
the Board concludes that both service-connected disabilities 
have been shown to be of significant severity and contribute 
to the requirement for aid and attendance of another person.  
As there is evidence both for and against this claim, the 
"benefit of the doubt" rule is for application, and the 
Board must grant the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board need not evaluate the Veteran's housebound status 
as special monthly compensation for aid and attendance is the 
greater benefit. 

							
ORDER

Special monthly compensation for aid and attendance of 
another person is granted, subject to the legal criteria 
governing the payment of monetary benefits.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


